MEMORANDUM DECISION                                                             FILED
                                                                           Apr 06 2016, 9:23 am
Pursuant to Ind. Appellate Rule 65(D), this
                                                                                CLERK
Memorandum Decision shall not be regarded                                   Indiana Supreme Court
                                                                               Court of Appeals
as precedent or cited before any court except                                    and Tax Court

for the purpose of establishing the defense of
res judicata, collateral estoppel, or the law of
the case.


ATTORNEY FOR APPELLANT                                         ATTORNEYS FOR APPELLEE
Bryan L. Ciyou                                                 Gregory F. Zoeller
Ciyou & Dixon, P.C.                                            Attorney General of Indiana
Indianapolis, Indiana
                                                               Robert J. Henke
                                                               David E. Corey
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana



                                                IN THE
         COURT OF APPEALS OF INDIANA

In the Matter of: L.S., C.S., &                                April 6, 2016
W.S., (Minor Children)                                         Court of Appeals Case No.
Children in Need of Services                                   79A02-1505-JC-374
                                                               Appeal from the Tippecanoe Superior
and                                                            Court
J.S. (Father),                                                 The Honorable Faith Graham, Judge
Appellant-Respondent,                                          The Honorable Tricia Thompson,
                                                               Magistrate
        v.
                                                               Trial Court Cause Nos.
                                                               79D03-1412-JC-309
The Indiana Department of Child                                79D03-1412-JC-310
Services,                                                      79D03-1412-JC-311
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016                 Page 1 of 11
      Robb, Judge.



                                 Case Summary and Issue
[1]   J.S. (“Father”) appeals the juvenile court’s adjudication of his three children,

      nine-year-old L.S., seven-year-old C.S., and five-year-old W.S. (“Children”), as

      children in need of services (“CHINS”). Father raises a sole issue on appeal,

      which we restate as whether the juvenile court’s CHINS determination is

      clearly erroneous. Concluding the juvenile court’s CHINS determination is not

      clearly erroneous, we affirm.



                            Facts and Procedural History
[2]   Prior to their marriage, Father and S.S. (“Mother”) sought counseling and

      discussed, in part, how they would discipline any children born to them; the

      pair agreed corporal punishment would be an appropriate method. During the

      couple’s marriage, Mother and Father physically, mentally, and verbally abused

      one another. At a young age, L.S. displayed odd behavioral issues. When L.S.

      was two years old, Mother and Father took L.S. to a pediatrician because they

      feared L.S. suffered from Asperger’s Syndrome. The pediatrician did not

      diagnose L.S. with Asperger’s Syndrome, but recommended Mother and Father

      videotape L.S.’s behavior so the behavior could be assessed by doctors; the

      pediatrician also recommended Mother and Father take L.S. to see a specialist.

      Mother and Father did not videotape L.S.’s behavior nor did they take L.S. to

      see a specialist. Rather, Mother and Father utilized corporal punishment in an

      Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 2 of 11
      attempt to deter L.S.’s odd behavior. Father’s typical methods of discipline

      included spanking and “control.” Transcript at 257. Both parents would spank

      the Children with a wooden spoon. “Control” meant that Father would “turn

      things that [were] not discipline issues into discipline issues” in order to teach

      the Children a lesson. Id. at 258. Mother did not feel Father’s methods were

      effective in disciplining the Children.


[3]   Over the next several years, L.S.’s conduct became violent. Described by

      Father as “terribly disobedient,” L.S. would often hit and kick Father, Mother,

      C.S., and W.S. Id. at 85. In one instance, L.S. kicked Mother in the face as

      Mother attempted to fasten L.S.’s seatbelt. However, Father claimed C.S. and

      W.S. received the most abuse from L.S. Mother and Father discussed seeking

      treatment and therapy for L.S., including spiritual counseling to determine

      whether L.S. was possessed by demons. Id. at 85. Ultimately, Mother and

      Father did not seek any treatment or therapy because they feared if they sought

      advice from the “wrong professional who disagreed” with their form of corporal

      punishment then the Children could “end up in the system and even perhaps

      institutionalized . . . .” Id. at 378.


[4]   In November 2014, Father drove L.S. and C.S. to school. At some point,

      Father turned the radio off, which irritated L.S. who then removed her seatbelt

      and resisted Father’s order to buckle her seatbelt. Thereafter, Father spanked

      and/or “pinched” L.S. on the leg multiple times. Id. at 261. When L.S.

      continued to resist Father’s order, Father stopped the vehicle on the side of the

      road. L.S. exited the vehicle and began sprinting away from Father. Father

      Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 3 of 11
      was only able to catch up to L.S. after she tripped and fell. A few days later,

      Mother took pictures of bruises on L.S.’s leg because Mother felt Father’s

      “abuse had been escalating towards [Mother] and [L.S.].” Id. at 285. Mother

      did not report the incident.


[5]   Two weeks later, the family was eating dinner when Father “started a

      conversation with the [C]hildren about political topics and required that they all

      remain in their seat” while Father expressed his political views. Id. at 251.

      Frustrated, Mother requested Father change the topic to something more

      appropriate for the Children, but Father refused. At some point, L.S. became

      resistant to remaining at the table. Father then ordered L.S. to remain seated

      and excused C.S. and W.S. from the dinner table. The situation deteriorated

      and L.S. began running away from Father because Father was going to spank

      her. Fearful the situation had gotten out of hand, Mother called the Children’s

      maternal grandfather to see if he could pick up C.S. and W.S. “so they did not

      have to witness” the incident. Id. at 256. When the maternal grandfather

      arrived, L.S. was seated in a chair at the dinner table “pleading, crying, begging

      to be excused.” Id. The maternal grandfather and Father engaged in a “very

      heated” argument. Id. Following the exchange, Father removed his belt and

      strapped L.S. to the chair, which Father claimed had happened before when the

      Children were being disruptive. Thereafter, the maternal grandfather called the

      police. After the police arrived, Father removed the belt and excused L.S. from

      the table.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 4 of 11
[6]   On December 3, 2014, the Indiana Department of Child Services (“DCS”) filed

      a petition alleging the Children were CHINS. Specifically, the petition alleged

      Father inappropriately disciplined the Children and abused Mother in front of

      the Children. On December 9, 2014, the juvenile court held an initial hearing.

      There, DCS requested to take the Children into custody and to place the

      Children with Mother at the Children’s maternal grandparent’s home, which

      the juvenile court granted. Following the removal and placement, Father had

      supervised visits with the Children either at his home or in the community.

      During one visit, L.S. punched Father in the face. Thereafter, Father’s

      supervised visits were suspended due to his resistance to services, having guns

      in his home without allowing DCS to assure they were secured, and his “very

      controlling” personality. Id. at 182.


[7]   On March 24 and March 31, 2015, the juvenile court held a fact-finding

      hearing. At the fact-finding hearing, Mother claimed the Children witnessed

      Father’s physical, verbal, and mental abuse. In addition, Mother agreed with

      DCS that the Children were CHINS. Father testified Mother physically and

      verbally abused him. Father also stated L.S. “definitely needs therapy,” but

      opined L.S.’s issues were not a result of the family trauma. Id. at 503. Father

      did not agree with Mother that the Children were CHINS. Laura Tibbets, a

      Permanency Worker with DCS, testified that DCS recommended Father

      complete a comprehensive psychological evaluation because DCS believed

      Father suffered from severe mental health issues. In addition, Tibbets stated

      Father was argumentative, controlling, and unable to control his emotions.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 5 of 11
[8]    On April 10, 2015, the juvenile court issued a CHINS Fact Finding Order,

       which included its findings of fact and conclusions thereon. Father now

       appeals. 1 Additional facts will be added as necessary.



                                   Discussion and Decision
                                        I. Standard of Review
[9]    When reviewing a juvenile court’s CHINS determination, we neither reweigh

       the evidence nor reassess witness credibility. In re K.D., 962 N.E.2d 1249, 1253

       (Ind. 2012). We consider only the evidence that supports the juvenile court’s

       decision and reasonable inferences drawn therefrom. Id.


[10]   Where, as here, the juvenile court enters findings of fact and conclusions sua

       sponte, we apply a two-tiered standard of review to the issues covered by the

       findings: (1) we determine whether the evidence supports the findings of fact,

       and (2) whether the findings support the judgment. In re S.D., 2 N.E.3d 1283,

       1287 (Ind. 2014). “[W]e review the remaining issues under the general

       judgment standard, under which a judgment will be affirmed if it can be

       sustained on any legal theory supported by the evidence.” Id. (citation and

       internal quotation marks omitted).” A finding of fact is clearly erroneous if the



       1
        We note Mother was a party to the juvenile court’s order and filed a notice of appeal on May 13, 2015.
       Thereafter, the State filed a motion to consolidate Mother’s and Father’s appeals, which we granted. On
       September 21, Mother filed a pro se motion for an extension of time within which to file her brief. In the
       motion, Mother stated her prior counsel withdrew from the case and Mother would be proceeding pro se
       until she attained new counsel. We ordered Mother to file her brief no later than thirty days from October
       28, 2015, but Mother failed to do so.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016              Page 6 of 11
       record lacks evidence, or reasonable inferences from the evidence, to support it.

       In re Adoption of A.S., 912 N.E.2d 840, 851 (Ind. Ct. App. 2009), trans. denied.

       The judgment is clearly erroneous if we are left with a “definite and firm

       conviction that a mistake has been made.” In re S.L., 997 N.E.2d 1114, 1123

       (Ind. Ct. App. 2013). We will reverse only upon a showing that the court’s

       decision was clearly erroneous. In re K.D., 962 N.E.2d at 1253.


                                   II. CHINS Determination
[11]   Father contends the juvenile court’s judgment adjudicating the Children as

       CHINS is clearly erroneous. The juvenile court adjudicated the Children as

       CHINS under Indiana Code section 31-34-1-1, which provides,


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


       In other words, the statute requires the State to prove three basic elements: (1)

       the parent’s actions or inactions have seriously endangered the child, (2) the

       Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 7 of 11
       child’s needs are unmet, and (3) the child’s needs are unlikely to be met without

       State intervention. In re S.D., 2 N.E.3d at 1287. “That final element guards

       against unwarranted State interference in family life, reserving that intrusion for

       families ‘where parents lack the ability to provide for their children,’ not merely

       where they ‘encounter difficulty in meeting a child’s needs.” Id. (emphasis in

       original) (quoting Lake Cnty. Div. of Family & Children Servs. v. Charlton, 631
N.E.2d 526, 528 (Ind. Ct. App. 1994)). Because a CHINS proceeding is a civil

       proceeding, the State must prove the child is a CHINS by a preponderance of

       the evidence. In re K.D., 962 N.E.2d at 1253.


[12]   Father argues there is no evidence that Mother’s and Father’s acts of domestic

       violence have seriously endangered the Children’s physical or mental condition.

       We disagree. Each parent testified the other was physically, mentally, and

       verbally abusive. Mother claimed Father was very controlling, and as a result,

       Mother did not feel she could keep the Children safe. Moreover, the record

       indicates the Children witnessed acts of domestic violence between Mother and

       Father, and it is well-established acts of domestic violence in the presence of a

       child can support a juvenile court order adjudicating the child a CHINS. See In

       re N.E., 919 N.E.2d 102, 106 (Ind. 2010).


[13]   In addition to Mother’s and Father’s acts of domestic violence, Mother and

       Father failed to take appropriate action to address L.S.’s behavioral issues. L.S.

       first developed behavioral issues at the age of two. In an attempt to diagnose

       L.S., Mother and Father were told to videotape L.S.’s behavior and take her to

       see a specialist, which they did not do. Over the next several years, L.S.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 8 of 11
       became “terribly disobedient” and violent, and as Father testified, C.S. and

       W.S. suffered the most abuse from L.S. Tr. at 85. Despite L.S.’s conduct,

       Mother and Father still did not seek treatment and therapy for L.S.2 Rather,

       Mother and Father relied on corporal punishment, which escalated to the point

       where Father caused bruising on L.S.’s leg. We conclude Mother’s and

       Father’s failure to appropriately seek treatment and therapy for L.S., coupled

       with the acts of domestic violence and family trauma within the home,

       seriously endangered the Children’s well-being.


[14]   Finally, Father argues there is no evidence that State intervention is necessary.

       As noted above, Mother and Father were aware of L.S.’s behavioral issues—

       including abusing C.S. and W.S.—for several years. Father and Mother knew

       L.S. needed treatment and therapy, but neither parent sought appropriate

       treatment for L.S. in order to protect L.S., C.S., and W.S. Moreover, Mother

       testified all three Children are in need of services, stating further,

                [T]he controlling nature of my husband is very suffocating for me
                and the [C]hildren and I do not see how I could keep them safe
                emotionally particularly and as individuals with freedom and
                intelligence and a personhood. I don’t see how I could keep
                them safe at this point without lots of help. And I have a great
                support system, but I know my husband well. All he does is fight
                and I will need people behind me to keep my children from that.




       2
        Mother testified that, at some point, L.S. was evaluated by Greater Lafayette Area Special Services
       (G.L.A.S.S.), which provides public education services to disabled children. L.S. did not qualify for the
       program and neither parent sought any further treatment or therapy.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016               Page 9 of 11
       Id. at 250-51. We also note once DCS became involved, Father’s supervised

       visits were ultimately suspended due to his resistance to services, having guns in

       the home, and his “very controlling” personality. Id. at 182. As to Father’s

       personality, Tibbets recommended Father complete a comprehensive

       psychological evaluation because DCS believed Father suffered from severe

       mental health issues. We conclude, given the testimony of Father’s conduct

       during these proceedings, the Children’s needs are unlikely to be met without

       court intervention.


[15]   Ultimately, and over the course of several years, Mother and Father failed to

       take appropriate action to remedy their marital discord and L.S.’s behavioral

       issues. Mother and Father’s failures, coupled with the Children witnessing

       Mother’s and Father’s acts of domestic violence, have escalated to the extent

       where the family’s physical and mental well-being is seriously endangered, the

       Children are in need of services, and the Children will not likely receive the

       necessary services without coercive court intervention. Accordingly, the

       juvenile court’s order adjudicating the Children as CHINS is not clearly

       erroneous.



                                                Conclusion
[16]   The juvenile court’s CHINS determination is not clearly erroneous, and we

       therefore affirm.


[17]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 10 of 11
Barnes, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 79A02-1505-JC-374 | April 6, 2016   Page 11 of 11